J-A18035-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.0.P. 65.37

COMMONWEALTH OF PENNSYLVANIA : IN THE SUPERIOR COURT OF
: PENNSYLVANIA

FAYSAL SALIM MUHAMMAD

Appellant : No. 1224 WDA 2019

Appeal from the Judgment of Sentence Entered July 11, 2019
In the Court of Common Pleas of Erie County Criminal Division at No(s):
CP-25-CR-0002604-2018

BEFORE: BENDER, P.J.E., DUBOW, J., and NICHOLS, J.
MEMORANDUM BY NICHOLS, J.: FILED JANUARY 13, 2021
Appellant Faysal Salim Muhammad appeals from the judgment of
sentence following a jury trial and convictions for attempted homicide,
aggravated assault, and other related offenses.! Appellant asserts that the
trial court erred in admitting unfairly prejudicial testimony of his identity and
challenges all of his convictions based on insufficient evidence identifying him
as the shooter. We affirm.
We adopt the facts and procedural history set forth in the trial court’s
opinion. See Trial Ct. Op., 11/18/19, at 1-15. On July 11, 2019, the trial

court sentenced Appellant to an aggregate sentence of twenty-four to forty-

 

1 See 18 Pa.C.S. §§ 901(a), 2501(a), 2701(a)(1), 907(b), 6105(a)(1),
6106(a)(1).
J-A18035-20

eight years’ imprisonment. Appellant did not file a post-sentence motion but
timely appealed. Appellant timely filed a court-ordered Pa.R.A.P. 1925(b)
statement and amended statement.

Appellant’s amended Rule 1925(b) statement asserted that the
Commonwealth failed to present sufficient evidence to convict him of the
above crimes. Am. Rule 1925(b) Statement, 10/14/19, at 2 (unpaginated).
Among other items, Appellant claimed that the trial court erred by admitting
the testimony of corrections officers under Pa.R.E. 403. Id. at 3
(unpaginated). The trial court filed a responsive opinion on November 18,
2019.

Appellant raises the following issues, which we reordered for ease of
disposition:

1. Whether the trial court abused its discretion in permitting

testimony relating to the identification of . . . Appellant that was

contrary to the protections of Pennsylvania Rule of Evidence 403?

2. Whether the Commonwealth failed to present sufficient

evidence and testimony to prove beyond a reasonable doubt...

Appellant’s guilt of criminal attempt-criminal homicide,

aggravated assault, possession of a weapon, possession of a

firearm prohibited, and firearms not to be carried without a

license?

Appellant’s Brief at 4.

 

2 Appellant filed a motion for permission to file an amended Rule 1925(b)
statement, which the trial court granted on September 24, 2019. Appellant
timely filed an amended Rule 1925(b) statement on October 14, 2019.

-2-
J-A18035-20

In support of his first issue, Appellant argues that the trial court abused
its discretion by admitting evidence in violation of Pennsylvania Rule of
Evidence 403. Id. at 18. Specifically, Appellant objects to the testimony from
Officers Johnston and Bolt about how they recognized him. Id, at 19-20. In
Appellant’s view, the testimony, although relevant, was “unfairly prejudicial
and outweighed the probative value of such.” Id. at 21. “Appellant argues
that the testimony offered by the corrections officers was unfairly prejudicial
as it gave the jurors unnecessary pieces of information that easily could have
been used to connect the dots that the witnesses knew . . . Appellant because
he was incarcerated.” Id. Appellant suggests that the Commonwealth could
have limited the scope of its questions to only his identification or “presented
an actual witness to the shooting that was able to identify” him.” Id.
(emphasis omitted).

With respect to the admissibility of evidence:

the admissibility of evidence is within the sound discretion of the

trial court and we will not reverse absent an abuse of discretion. .

. An abuse of discretion may not be found merely because an
appellate court might have reached a different conclusion, but
requires a result of manifest unreasonableness, or partiality,
prejudice, bias, or ill-will, or such lack of support so as to be clearly
erroneous.

Relevance is the threshold for admissibility of evidence; evidence

that is not relevant is not admissible. Evidence is relevant if it

logically tends to establish a material fact in the case, tends to

make a fact at issue more or less probable or supports a

reasonable inference or presumption regarding a material fact.

Our Rules of Evidence provide the test for relevance: evidence is

relevant if (a) it has any tendency to make a fact more or less
probable than it would be without the evidence; and (b) the fact

-3-
J-A18035-20

is of consequence in determining the action. Further, the court

may exclude relevant evidence if its probative value is outweighed

by a danger of one or more of the following: unfair prejudice,

confusing the issues, misleading the jury, undue delay, wasting

time, or needlessly presenting cumulative evidence.

Commonwealth v. Leap, 222 A.3d 386, 390 (Pa. Super. 2019) (citations
omitted and formatting altered), appeal denied, 233 A.3d 677 (Pa. 2020); see
also Pa.R.E. 403.

Here, we initially note that Appellant waived this issue by withdrawing
his initial objection at trial and by failing to object on the specific basis he now
raises On appeal concerning the Commonwealth's examination of Officers
Johnston and Bolt.2 Moreover, even if Appellant objected to the subject

examination at trial, we would affirm on the basis of the trial court’s reasoning.

See Trial Ct. Op. at 15-16.

 

3 See N.T. Trial, 5/14/19, at 77. Pennsylvania Rule of Evidence 103 provides
that in order to preserve an evidentiary issue for appellate review, a party
must timely object and state “the specific ground, unless it was apparent from
the context.” Pa.R.E. 103(a)(1)(B); see also Pa.R.A.P. 302(a). Instantly,
initially Appellant objected to any mention of “him being previously
incarcerated in Erie County.” N.T. Trial, 5/14/19, at 74. After discussion, the
Commonwealth agreed to instruct Officers Johnston and Bolt from testifying
that Appellant was an inmate, and Appellant’s trial counsel said, “[t]hat’s fine.”
Id. at 77. Appellant therefore did not preserve his objection for appellate
review. See Pa.R.E. 103 (requiring a party to timely object in order to
preserve evidentiary issue for appellate review); Pa.R.A.P. 302(a) (“Issues not
raised in the trial court are waived and cannot be raised for the first time on
appeal”); Commonwealth v. Lopez, 57 A.3d 74, 81-82 (Pa. Super. 2012)
(“If counsel states the grounds for an objection, then all other unspecified
grounds are waived and cannot be raised for the first time on appeal”
(citations omitted)).
J-A18035-20

Second, Appellant challenges the sufficiency of evidence for his
attempted homicide conviction. Appellant’s Brief at 9. Appellant argues that
the Commonwealth did not “present any witness that could positively identify”
him as the shooter. Id. at 9. Appellant highlights, in his view, testimonial
discrepancies regarding identifying features. Id. For example, Appellant
claims that the only eyewitness testified that the shooter “had a lot of hair,”
but Detective Sean Bogart testified that Appellant’s hair appeared “shorter” or
a “low haircut” in the surveillance video. Id. at 10. Appellant emphasizes
that Detective Bogart did not see a firearm in his hand. Id. Appellant
acknowledges he was identified in the video, but was not explicitly identified
as the shooter. Id.

Our Supreme Court has explained the standard for reviewing the
sufficiency of the evidence as follows:

We must determine whether the evidence admitted at trial, and

all reasonable inferences derived therefrom, when viewed in the

light most favorable to the Commonwealth as verdict winner,

supports all of the elements of the offense beyond a reasonable

doubt. In making this determination, we consider both direct and
circumstantial evidence, cognizant that circumstantial evidence
alone can be sufficient to prove every element of an offense. We

may not substitute our own judgment for the jury’s, as it is the

fact finder’s province to weigh the evidence, determine the

credibility of witnesses, and believe all, part, or none of the

evidence submitted.
Commonwealth v. Cooper, 941 A.2d 655, 662 (Pa. 2007) (citations

omitted). “Because a determination of evidentiary sufficiency presents a

question of law, our standard of review is de novo and our scope of review is

-5-
J-A18035-20

plenary.” Commonwealth v. Williams, 176 A.3d 298, 305 (Pa. Super.
2017) (citation omitted).

“In addition to proving the statutory elements of the crimes charged
beyond a reasonable doubt, the Commonwealth must also establish the
identity of the defendant as the perpetrator of the crimes.” Commonwealth
v. Smyser, 195 A.3d 912, 915 (Pa. Super. 2018) (quotation marks and
citation omitted). If a defendant challenges only the sufficiency of evidence
as to identity, then we limit our review solely to that element. See
Commonweatith v. Cain, 906 A.2d 1242, 1244 (Pa. Super. 2006) (declining
to address the sufficiency of evidence supporting every element where a
defendants challenged only identification evidence). We add:

Evidence of identification need not be positive and certain to

sustain a conviction. Although common items of clothing and

general physical characteristics are usually insufficient to support

a conviction, such evidence can be used as other circumstances

to establish the identity of a _ perpetrator. Out-of-court

identifications are relevant to our review of sufficiency of the

evidence claims, particularly when they are given without
hesitation shortly after the crime while memories were fresh.

Given additional evidentiary circumstances, any indefiniteness

and uncertainty in the identification testimony goes to its weight.
Commonwealth v. Kinney, 157 A.3d 968, 971 (Pa. Super. 2017) (citation
omitted).

After careful consideration of the parties’ briefs, the record, and the trial

court’s opinion, we affirm the sufficiency of evidence supporting Appellant’s

convictions on the basis of the trial court’s opinion. See Trial Ct. Op. at 17-
J-A18035-20

19; see generally Kinney, 157 A.3d at 971. We therefore affirm the
judgment of sentence.
Judgment of sentence affirmed.

Judgment Entered.

 

Joseph D. Seletyn, Es¢
Prothonotary

Date: 1/13/2021
Circulated 12/28/2020 03:16 PM

COMMONWEALTH OF PENNSYLVANIA : IN THE COURT OF COMMON PLEAS
: OF ERIE COUNTY, PENNSYLVANIA

Vv. : CRIMINAL DIVISION = 2 Q

Soe =

FAYSAL SALIM MUHAMMAD, : San S

APPELLANT : NO. 2604 of 2018 Om Lo

SPARe ao 7

HOC ay

OPINION OD~ ~

Count One: Criminal Attempt/Criminal Homicide — 20 years to 40 years
of incarceration, consecutive to any sentence currently being served;

Count Two: Aggravated Assault - 6 % years to 13 years of incarceration,
concurrent with Count One;

Count Three: Possessing Instruments of Crime — 1 year to 2 years of
incarceration, consecutive to Counts One and Two;

Count Four: Persons Not to Possess, Use, Manufacture, Control, Sell or
Transfer Firearms — 4 years to 8 years of incarceration, concurrent with
Count Three; and

Count Five: Firearms Not to Be Carried Without a License —3 years to 6
years of incarceration, consecutive with Courits Three and Four,

The sentences were within the standard ranges of the sentencing guidelines.

No post-sentence motions were filed. On August 9, 2019, trial counsel, Charles K.
Sunwabe, Jr., filed a Notice of Appeal. The Court issued a 1925(b) Order on August 12, 2019
and on August 23, 2019, a Concise Statement of Matters Complained of on Appéal was filed.
On September 17, 2019 the Court granted trial counsel’s motion to withdraw his representation
of Appellant. On September 24, 2019, Attorney Emily M. Merski entered an appearance on
behalf of Appellant. On September 25, 2019, the Court granted appellate counsel’s petition for
leave to file an amended statement of matters complained of on appeal within 21 days. On
October 14, 2019, Appellant timely filed an Amended Statement of Matters Complained of on
Appeal.

Paraphrased and re-ordered for clarity, Appellant raises the following issues for appellate
review:

1, Appellant claims evidentiary error occurred. in admitting the identification testimony
of Adam Johnston and Shawn Bolt;

2. Appellant challenges the sufficiency of the identification evidence at all Counts;

 
~ ~

3. Appellant claims the Commonwealth failed. to produce any evidence of motive at
Counts One and Two; and

4. Appellant claims the sentence was excessive and unreasonable.

The-issues shall be addressed ad seriatim.

EVIDENTIARY REVIEW
The relevant evidence presented by the Commonwealth is summarized herein. No

evidence was introduced on behalf of Appellant.

1. City of Erie Police Detective Michael Gould

The Commonwealth presented the testimony of Detective Gould who, together with his
partner, on June 11, 2018, initially recovered video surveillance from approximately ten outside
cameras at the Ultra View Lounge at the intersection of Fourth and Plum Streets in Erie
Pennsylvania on June 9, 2018 from 2:30 to 3:00 a.m. Detective Gould subsequently recovered
additional video surveillance, this time from both the outside and approximately ten additional
inside cameras, for an expanded period of time, from 11:00 p.m. on June 8, 2018 to 3:00 a.m. on
June 9, 2018. Tr. Day 1, 18-29. Most of the cameras operated properly. Tr. Day 1, p. 29.
Gould downloaded the video onto a thumb drive for the police. Tr. Day 1. P. 30. A series of
surveillance video exhibits was admitted into the record as Commonwealth Ex..A. Tr. Day 1,

p.p. 30-31.

2. City of Erie Police Officer Michael Brady
Officer Brady a third shift supervisor, worked on June 8, 2018 from 10:00 p.m. until June

9, 2019 at 6:00 am. At the relevant time, Brady was monitoring activity at the Ultra View

 
Lounge ftom his patrol vehicle from approximately a block and one-half from the bar, due to
increased activity at the bar. Tr. Day 2, pp. 4-7, 23. At approximately 2:30 a.m. he heard a
single “pop”: what sounded to him like a gunshot or a firework. Tr. Day 2, pp. 7-8. A minute
later, he received the report of a shooting victim.in the area. Tr. Day 2, p. 8. Brady drove to the
bar. The police recovered a single Luger 9 mm. shell casing. Brady took photographs of the
area, including photographs of the shell casing and fresh blood spatter and pooled blood,
collectively admitted into the record as Commonwealth Exs. B through P. Tr: Day 2, pp. 10-18,
22. The casing was located by the curb, next to the rear passenger side of a white vehicle parked
under a tree. Tr. Day 2, pp. 17-20. Commonwealth Q, an overhead view of the intersection of
Fourth and Plum Streets, was admitted into the record. Tr. Day 2, p. 12. Commonwealth Ex. Q

is another photo of the shell casing. Tr. Day 2, p. 21.

3. Gregory Beard, M.D.

The Commonwealth presented the testimony of Gregory Beard, M:D., Medical Director
of the trauma unit and surgical critical care unit at UPMC Hamot, regarding.records of treatment
of Clifton Barney at UPMC Hamot on June 9, 2018, admitted at Commonwealth Ex. 8. Barney
arrived at the hospital at. approximately. 3:11 a.m. and was treated for altered mental status and a
gunshot wound which obliterated Barney’s right eye, damaged the sinuses in the face and
bruised the right side of his brain. CAT scan images revealed bullet fragments in the right
frontal lobe; cerebral hemorrhage/bruising of the brain; fragments through the sinuses and left
side of the face; and a large bullet fragment on the left side of the face. The path of the bullet
appeared to be through Barney’s right eye and eyelid, through the sinuses of the face, across the

base of the skull on the inside of the face, ending in the jaw line on the left side. Tr. Day 2, pp.

 
25-31. Barney was transferred to UPMC Presbyterian Hospital in Pittsburgh, Pennsylvania for

surgical treatment. Tr. Day 2, p. 31.

4, City of Erie Police Detective Sean Bogart, Lead Investigator

The Commonwealth presented ‘the testimony of City of Erie Policé Detective Sean
Bogart. Tr. Day 2, pp. 33-129. Detective Bogart is with the Major Crimes Unit of the City of
Erie Police and began his investigation on June 9, 2018 at 8:00 am. Tr. Day 2, pp. 33-35.
‘Detective Bogart’s extensive testimony is summarized thus.

The Ultra View Lounge was the scene of prior violent crimes, including a double
shooting in October of 2017 and a homicide in April of 2017. Tr. Day.2, p. 37. With regard to
the double shooting, witnesses were uncooperative and police were left to rely on video
surveillance evidence in prosecuting the case. Tr. Day 2, p. 37.

Bogart’s testimony established that similarly, no witnesses were forthcoming ‘in this case
and there was a complete dearth of assistance from any persons who could be interviewed as to
the identity of Barney’s shooter. The 911 call for the shooting of Barney was received at 2:44
a.m. A number of persons were in the area at the time of the shooting. Bogart interviewed
Antoinette Holmes who advised she was with Barney inside the bar for a couple of hours before
the shooting; she was outside when the shooting occurred; and she could not identify a suspect.
Although Bogart interviewed a number of other. persons who were at the bar, he was unable to
obtain a statement that would provide a lead to a possible suspect. Tr. Day 2, pp. 36-37, 40.

The police were left with the complicated task of piecing together the events of late
evening and early morning from video captured by surveillance cameras on the interior and

exterior of the bar. Bogart arranged for Detective Gould to recover the video from those

 
surveillance cameras. Bogart analyzed the video surveillance and saw that it captured the
shooting. Tr. Day 2, pp. 37-39.

Excerpts of the video surveillance were played for the jury during Bogart’s testimony.
As video was played, Bogart narrated it and explained the course his investigation took, as
matters captured on film were revealed.

Video footage from exterior cameras mounted on the east side of the building, with each
camera facing Plum Street at a different angle, depicted the following, keeping in mind the 911
call for the shooting of Barney came in at 2:44 a.m.

1. Video marked as Commonwealth Ex. A-3, filmed by an exterior camera at 2:43:52,

 

depicts people on the street including the person later identified as Defendant. Tr. Day 2, pp. 40-
42. .A white vehicle passes in front of Defendant. Tr. Day 2, p. 59. Defendant is seen crossing
Plum Street, and walking southbound on the sidewalk. Defendant approaches Barney who is
standing, facing the street. Though a firearm is not visible, the video depicts evidence of a
shooting, a ‘flash, and then shows Barney falling into the street. Tr. Day 2, pp. 40-42. When the
flash appeared, there were.no others in the immediate area of the shooting, other than Defendant
and Barney. Tr. Day 2, p. 60. In his affidavit, Bogart described this section of the video as
portraying: “The subject walks behind the victim and appears to remove a firearm from the
waist area.and there’s a flash on scene.” Tr. Day 2, pp. 113-114. The shooter, who was standing
at the back of a SUV when the shot was fired, ran off in a southbound direction. Tr. Day 2, pp.
42-43. The video depicts the shooter was wearing lighter colored blue jeans; a shirt with a logo
on the back; and a darker shoe with white soles. Tr. Day 2, pp. 121-122. Bogart testified that
only: one shell casing was recovered in the investigation; it was found just in front of the SUV.

Tr. Day 2, p. 43.

 
2. Video marked as Commonwealth Ex. A-9, from a different angle at the same time
period, shows the same white vehicle pulling into view. Tr. Day 2, p. 44. A person later
identified as Defendant walks behind the vehicle and crosses Plum Street to the east side. of the
street. Notably, from this angle, the Defendant is seen wearing a very specific T-shirt: the shirt
has the letters “RR” on the back, and a design; a large print on the front of the shirt; a tag on the
sleeve or a writing; and a square tag on the left front of the shirt. Tr. Day 2, pp. 44, 59. The only
persons in the immediate area of the shooting are Barney and a female. At this angle, no others
are in view of the camera. As Defendant leaves the street and walks up onto the curb and yard, it
appears as though he lifts his shirt up a bit. Tr. Day 2, pp. 57-58. Barney is viewed falling into
the street, and Defendant can be seen running away, southbound on Plum Street. Tr. Day 2, pp.
45, 58-59. Barney is placed into a vehicle for transport to the hospital. Tr. Day 2, p. 43.

3. Video marked as Commonwealth Ex. A-10 depicts a person later identified as
Defendant on the outside of the bar, as he approaches the camera. Defendant is seen exiting a
black Chevy SUV from the rear passenger seat on the driver’s side. Without interacting or
speaking with anyone, Defendant walks south on Plum Street, along the sidewalk. As Defendant
approaches the camera, some facial features are apparent. Noteworthy aspects. of Defendant’s
clothing are: Defendant is wearing the same white T-shirt depicted in other videos; the T-shirt
has “Rock Revival” lettering; the tag on the left lower; and the arm tag or band on the arm. This
is where the “RR” from the other camera angle picks up. Tr. Day 2, pp. 50-51, 56. The video
from Camera 10 is not the video used to identify Defendant’s face. Defendant is seen looking
both north and south. Tr. Day 2, p..53.

On the corner there were two additional exterior cameras. Only one of these cameras,

Camera 11, faced the proper direction and provided any useful information. Camera 11 was a

 
” ~

color camera and faced the intersection of Fourth and Plum Streets and an entrance/exit of the
Ultra View. The video excerpt from this camera is marked as Commonwealth Ex. A-11. Tr. Day
2, pp. 51-52. Details of the distinctive outfit worn by the person later identified as Defendant
are apparent. on this video: the T-shirt with the tag on it, the design on the back of the neck of
the shirt, and the pattern on the right.sleeve of the shirt; blue jeans with obvious coloration; arid
darker shoes with white soles. Tr. Day 2, pp. 51-52, 55. The police were unable to identify the
persons who were in the vehicle with Defendant. Tr. Day 2, pp. 51-52. The video was re-wound
or backed up by several seconds, and Bogait testified it depicts three persons, including the
Defendant, exiting the bar from the north entry/exit door. Tr. Day 2, pp. 55-56. The individuals
are seen looking south on Plum at 2:43 a.m., in the direction where Barney was standing, as
depicted in another video, Tr. Day 2, pp. 55-56. Later in his testimony, Bogart. clarified that
when Defendant left the bar for the last time he momentarily entered the passenger side of the
black Chevy SUV, the same. vehicle he had. arrived in: he exited the vehicle; and he headed on
down the sidewalk. Tr, Day 2, p. 123. The shooting occurred at 2:44 am., a minute after the
individuals are seen looking south on Plum, in the direction of Bamey. Tr. Day 2, p. 56.

From. the external video surveillance cameras, the police determined the shooter came
from inside the bar, went to his vehicle momentarily, then shot Barney outside the bar. Utilizing
this information, the police then worked “backwards” and analyzed video from cameras mounted
inside the bar. Tr. Day 2, p. 60.

Interior video depicts Barney inside the bar wearing a Champion T-Shirt with grey and
white, leaning against a wall. Tr. pp. 63-64. Interior Camera 2 provided the police with video
footage of the person inside the bar whose outfit and general description matched that of the

shooting suspect, later identified as the Defendant. Tr. Day 2, pp. 60-61. The police took screen

 
shots or still images of the suspect from the portion of video which depicted most clearly and in
the best. lighting the suspect’s face and the T-shirt he wore with its distinctive. markings and
features, as the Defendant hesitated, Tr. Day 2, pp. 63-64.

Next, in an effort to identify the suspect, Bogart disseminated the stil] shots, marked as
Commonwealth Ex. T, to patrol officers and law enforcement agencies, including the Erie
County Prison. Tr. Day 2, p. 64. Shortly thereafter, Bogart received a response from Major
Gary Seymour from the Erie County Prison advising that two guards, Shawn Bolt and Adam
Johnston, were able to identify the suspect. They identified the suspect as Faysal Muhammad,
utilizing photographs from the prison and comparing them with the screen shots which Bogart
had disseminated. Tr. Day 2, pp. 65-66.

Bogart conducted separate interviews of Bolt and Johnston on June 13, 2018, and showed
them the actual internal video clips from which the still shots had been taken. Each person
independently identified Defendant from those clips, based upon prior interactions with
Defendant. Tr. Day 2, pp. 96-97. After Bolt and Johnston identified Defendant, Bogart filed the
instant charges. Tr. Day 2, p. 97. As Bogart was unabie to locate Defendant, an arrest warrant
was issued, Several weeks later, Defendant was found by marshals in Detroit, Michigan and.
arrested. City of Erie Police Officers Lennox and Russell brought Defendant back to Erie. Tr.
Day 2, p. 99.

Referencing once again the exterior video marked as Commonwealth Ex. A-11, Bogart
testified this video shows Defendant arrived at the bar in a black Chevy SUV at 12:28 a.m. on
June 9", Tr. Day 2, p. 66: The vehicle was headed west on 4™ Street and parked along the curb.
Five persons, including Defendant in his distinctive attire, exited the vehicle at 12:35 am. Tr.

Day 2, p. 67. Defendant and a male companion from the vehicle wearing a black shirt entered

 
the bar through the north entrance at 12:36 am. Tr. Day 2, pp. 67-68, 72, 78. The other three
remained outside. Tr. Day 2,.p. 71.

Bogart reviewed video surveillance from inside and outside the bar from 11:00 p.m. to
the point of Defendant’s arrival at approximately 12:30 a.m. and observed no one wearing the
same shirt, or sameé jeans with the same fade and distinctive rips, or same dark shoes with white
soles as the Defendant: wore. Tr. Day 2, p. 69. Similarly, from 2:44 a.m, the time Defendant ran
off, until 3:00 a.m., Bogart saw no person on video from inside or outside the bar with the same
distinctive shirt, jeans with fade and rips, and black and. white shoes. Tr. Day 2, pp. 69-70.

From the time Defendant and his companion entered the bar at 12:36 a.m. until 2:37 a.m.,
the last time Defendant is seen inside the bar, video surveillance depicts Defendant moving
about, and walking in and out ef view of the camera, wearing the same outfit. No one else was
dressed in the same attire during that period. Tr. Day 2, pp. 78-91. In some interior views, the
pattern on Defendant’s T-shirt and the “RR” marking on the back of the: neck of the shirt. are
particularly distinct. Actually, one. of the R’s is reversed as part of the logo. Tr. Day 2, pp. 56,
89-90.

Bogart testified that at 2:42 a.m., approximately three minutes before the shooting,
surveillance video from Exterior Camera 1] depicts Defendant exiting the bar and entering the
rear driver’s side passenger compartment momentarily, then walking south on Plum Street. ‘Tr.
Day 2, p. 92. At this juncture, video surveillance from Exterior Camera 9, which captured the
shooting close-up, was played again for the jury. Tr. Day 2, p. 93.

Based upon his review of the surveillance videos, Bogart described the shooter as a black
male with medium skin color, between 25 and 30 years old; five feet and ten inches to six feet

and two inches tall; with a medium to heavier build. Tr. Day 2, p. 70. While surveillance video

10

 
os “~

of Defendant inside the bar at Commonwealth Ex. A-2 was placed in “pause” mode, Bogart
testified he recognized the person in the video was the Defendant, who was present at trial. Tr.
Day 2, pp. 86-88. Bogart also identified the suspect in the surveillance videos from the exterior
building cameras as Defendant, The hairline of the suspect in the interior videos is consistent
with the suspect’s hairline as depicted in the exterior videos. Tr. Day 2, p. 88. The hairline of
the suspect in the videos is also consistent-with Defendant’s hairline as it appeared at trial. Tr.
Day 2, p. 91.

Bogart compared still images of Defendant and his. attire created from video from
exterior surveillance cameras with still images of Defendant captured from video from interior
surveillance cameras, and determined the images were consistent. Tr. Day 2, pp. 94-96.

The investigation revealed no credible motive for the shooting. Tr. Day 2, p. 71. The
police were unable to recover the black Chevy SUV. Tr. Day 2, pp. 100-103. The weapon used
to shoot Barney was not recovered. Tr. Day 2, p. 113. Results from DNA and fingerprint testing
of the shell casing did not produce‘evidence of the identity of the shooter. Tr. Day 2, p. 128.

Defendant did not have a valid license to carry a firearm and did not have a valid sports
and firearm permit. Tr. Day 2, pp. 97; Commonwealth Ex. Y. The parties stipulated Defendant

did ot have the right to possess a firearm at the relevant time. Tr. Day 2, pp. 98-99.

5. Clifton Barney, the Victim

The Commonwealth presented testimony of Clifton Barney, summarized herein. Barney
does not know who shot him. He denied having an argument with anyone the night before he
was shot. He denied having significant health issues before the shooting. Due to the shooting he

sustained loss of the right eye and is blind in the left eye. The bullet entered his face in the

1]

 
corner ofan eye, and remains lodged in his head. He received médical treatment in Pittsburgh,
Pennsylvania, due to the shooting; most recently he underwent shoulder surgery. Tr. Day 2, pp.

46-49.

6. City of Erie Police Officer Jason Russell

The Commonwealth presented testimony of City of Erie Police Officer Jason Russell,
summarized herein, On August 29, 2018, Officer Russell and his partner traveled to Detroit,
Michigan to pick up Defendant, who was already in custody there, and bring him back to Erie.

Tr. Day 2, pp. 147.

7. Adam Johnston, Erie County Prison

The Commonwealth presented the identification testimony of Adam Johnson,
summarized herein. Tr. Day 2, pp. 129-138, Adam Johnston has worked at the Erie County
Prison. for 15 years. Through his employment he periodicaily receives notices asking if he
recognizes someone. In the past three or four years he has received 20 to 30 such notices. Up
until June of 2018 he was unable to recognize a person whose picture was sent to him in a notice.
Tr. Day 2, p. 130.

In June of 2018, Johnston received another notice by e-mail asking if he recognized
someone. He clicked on the picture, marked as. Commonwealth Ex. T, immediately recognized
the person in the photo, and called his supervisor, the Major of Security, Gary Seymour.
Johnston informed Seymour he believed the person in the photo was Faysal Muhammad. ‘Tr.

Day 2, pp. 130-131.

12

 
Next, Johnston called a co-worker, Officer Bolt. Without suggesting the reason, or
mentioning Defendant’s name, Johnston told Bolt to check his e-mail and to call him back.
About 15 minutes later, Bolt called Johnston back. Bolt also called Seymore, Tr. Day 2, pp.
132-133.

Subsequently, Johnston met with Detective Bogart who showed Johnston the photograph
of Defendant marked Commonwealth Ex. T, and the video from which the photographic image
was taken. Tr. Day 2, p. 133. Johnston’s level of confidence was very high the person depicted
in the photograph and video was Defendant, At trial, Johnston testified:

Q: Were you confident when you only saw the still image?
A: Yes,
Q: How confident are you?
A. Very confident.
Q: And when you see this video, did that shake your confidence in any
way?
A. Ifit could increase, it did. But I don’t know if it could have.
Q: Okay. And did you tell Detective Bogart that?
A; Yeah, immediately.
Tr. Day 2, pp. 134-135.

The. basis for Johnson’s identification of Defendant was Johnston’s familiarity with
Defendant for approximately six months through Johnston’s work. During that six-month
period, Johnston had daily contact with Defendant and spoke with him at least two or three times
per day. The conversations. were sometimes face-to-face, with eye contact. Tr. Day 2, pp. 135-

137.

13

 
8. Shawn Bolt, Erie County Prison

The Commonwealth presented the identification testimony of Shawn Bolt, summarized
as follows. Tr. Day 2, pp. 138-144. Shawn Bolt is an employee at the Erie County Prison.
Throughout his career he has received e-mails asking him.to identify a person in a photo. Until
June of 2018, Bolt had never been able to identify anyone. Tr. Day 2, p. 138.

In June of 2018, Bolt received a telephone call from Officer Johnston asking if Bolt had
seen the email from the Major of Security. Johnston provided no more detail or information than
that. Bolt was unaware of the reason Johnston wanted him to look at his e-mail, Tr. Day 2, pp.
139, 142.

Bolt opened the e-mail and looked at the picture. Bolt recognized the person, called
Johnston, and relayed this to Johnston. Next, Bolt called Major Seymour and advised him the
person in the photo was Faysal Muhammad. Bolt recognized the Defendant as Faysal
Muhammad. Tr. Day 2, pp. 139-140.

The image at Commonwealth Ex. T was the photo which accompanied the e-mail from
Major Seymour. Tr. Day 2, p. 140.

Within one or two days, Bolt met with Detective Bogart who showed Bolt the
photograph. Bogart also.showed Bolt the video marked as Commonwealth Ex. A, which Bolt
had not previously viewed. Bolt recognized the person in the video was Faysal Muhammad. Tr.
Day 2, p. 141. Boit’s level of confidence was extremely high the person depicted in the photo
and the video was Faysal Muhammad. At trial, Bolt testified:

Q: When you first see these still frames in the e-mail, how confident are
you?

A: 100 percent confident.

14

 
Q: When you see this video now or this still frame of the individual
moving around, does that change your confidence level?
A: No, sir.

Tr. Day 2, pp. 141-142.

The basis for Bolt’s identification of Defendant was Bolt knew and recognized the
Defendant through work. Bolt had face-to-face conversations with Defendant at a distance of
two or three feet over a couple of months. Tr. Day 2, pp. 142-143. When Bolt was shown the
photo of Defendant, Bolt did not know Defendant was a shooting suspect. Tr. Day 2, pp. 143-
144,

DISCUSSION
I. Claims of Evidentiary Error: Testimony of Adam Johnston and Shawn Bolt

Appellant claims abuse of discretion and/or legal error occurred in permitting Corrections
Officers Adam Johnston and Shawn Bolt to testify at trial regarding their identification of
Appellant. Appellant claims the testimony was inadmissible pursuant to Pa.R.E. 403 because
“the probative value of such [was] unfairly prejudicial.” 1925(h) Statement, 49.

A. Legal Standards

The admission of evidence is a matter vested within the sound discretion of the trial
court, and such a decision shall be reversed only upon a showing that the trial court abused its
discretion, Commonwealth v. Antidormi, 84 A.3d 736, 749 (Pa. Super. 2014).

An abuse of discretion is not merely an error of judgment, but is rather the
overriding or misapplication of the law, or the exercise of judgment that is
manifestly unreasonable, or the result of bias, prejudice, ill-will or
partiality, as shown by the evidence of record, An abuse of discretion may
result where the trial court improperly weighed the probative value of

evidence admitted against its potential for prejudicing the defendant.

Commonwealth v. Antidormi, 84 A.3d at 749 (internal citations and quotation marks

15

 
omitted).
Pennsylvania Rule of Evidence 403 provides the Court may exclude relevant evidence if
its probative value is outweighed by a danger of unfair prejudice. See PaR.E. No. 403.
Relevant evidence is that which has any tendency to make a fact more or less probable than it
would be without the evidence, and the fact is of consequence in determining the action. See
PaRE&. 401. “(Unfair prejudice’ means ‘a tendency to suggest decision on an improper basis
or to divert. the jury's attention away from its duty of weighing the evidence impartially.’”
Castellani v. Scranton Times, L.P., 124 A.3d 1229, 1245 (Pa. 2015). See also, PaR.E. 403
(comment).
All relevant Commonwealth evidence is meant to prejudice a defendant. See
Commonwealth. v, Gonzalez, 112 A.3d 1232, 1238 n.6 (Pa. Super 2015). Thus,
[e]vidence is not unfairly prejudicial simply because it is harmful to the
defendant’s case. The trial court is. not required to sanitize the trial to
eliminate all unpleasant facts from the jury’s consideration where those
facts are relevant to the issues at hand. Exclusion of evidence on the
grounds that it is prejudicial is limited to evidence. so prejudicial that it
would inflame the jury to make a decision based on something other than
the legal propositions relevant to the case,
Commonwealth v. Flamer, 53 A.3d 82, 88,-n. 7 (internal quotations and citations omitted).
B. Discussion
Neither Officers Adam Johnston’s nor Shawn Bolt’s identification testimony unfairly
prejudiced Appellant because the testimony did not “suggest decision on an improper basis or
divert the jury’s attention away from its duty of weighing the evidence impartially. Their
identification of Appellant was relevant to weight; not admissibility, and the jury was free to

believe or disbelieve this testimony which was subject to cross-examination by the defense at

trial. Any prejudicial effect of Johnston’s and/or Bolt’s identification testimony was

16

 
insignificant. The Court was not required to sanitize the trial by excluding relevant identification
testimony of Johnston and/or Bolt. No abuse of discretion occurred in admitting this evidence.
There was no overriding or misapplication of the law, or exercise of judgment that was
manifestly unreasonable, or the result of bias, prejudice, ill-will or partiality, as shown by the

evidence:of record. The claims are wholly without merit and must be dismissed,

IL. Sufficiency of Evidence Claims — Identification Evidence

Appellant challenges the sufficiency of the identification evidence at all counts. 1925/6)
Statement, 8.

A. Sufficiency of the Evidence Standard

When evaluating a challenge to the sufficiency of the evidence, the Court must determine
whether, viewing the evidence in the light most favorable to the Commonwealth as the verdict
winner, together with all reasonable inferences from that evidence, the trier of fact could have
found each element of the crime charged was established beyond ‘a. reasonable doubt.
Commonwealth v. Hargrave, 745 A.3d 20, 22 (Pa. Super. 2000), appeal denied, 760 A.2d 851
(Pa. 2000)(internal citations omitted); Commonwealth. v. Brunson, 938 A.2d 1057, 1058 (Pa.
Super. 2007); Commonwealth v. Chambers, 599 A.2d 630, 633 (Pa. 1991). The Commonwealth
may sustain its burden of proof by means of wholly circumstantial evidence. Commonwealth v.
Hopkins, 747 A.2d 910, 913 (Pa. Super. 2000). The facts arid circumstances established by the
Commonwealth need not preclude every possibility of innocence, and any questions or doubts
are to be resolved by the fact-finder, unless the evidence is so weak and inconclusive that, as a
matter of law, no probability of fact can be drawn from the combined circumstances.

Commonwealth v. Hopkins, supra at 913-14.

17

 
B. Discussion

Viewing the evidence against this standard, Appellant’s claims of insufficiency of the
identification evidence are meritless and must be dismissed. The identification evidence clearly
established it was Appellant who committed the crimes.

The police recovered video surveillance from numerous cameras mounted on the interior
and exterior of the bar. The. lead investigator, Detective Sean Bogart from the City of Erie
Police, analyzed the exterior video surveillance films and observed that it captured the shooting.
Tr. Day 2, pp. 37-39.

Bogart’s analysis of the surveillance videos revealed that, from various distances and
angles, the interior and exterior videos collectively depicted a person later identified as
Defendant, wearing distinctive clothing engaging in various activities inside and outside the bar.
The videos show the person in the distinctive attire exiting the bar, and within minutes stopping
briefly at the vehicle he arrived in, exiting the vehicle, and heading down the street in the
direction of Barney. Video depicts this person as he approaches Barney and appears to reach for

something within his clothing. Video next depicts a flash, with Barney falling into the street and
the. Defendant flecing on foot. The videos showed the individual dressed in the distinctive attire
was the same individual who shot Barney.

No one else in the numerous videos at the relevant times was wearing the same
distinctive clothing. Bogart sent screen shots of the person wearing this attire out to law
enforcement. The screen shots were taken from video surveillance from within the bar shortly
before Defendant exited. the bar and shot Barney. Two separate corrections officers/employees

who viewed the screen shots independently identified the person in the close-up as Defendant.

18

 
At trial, the two corrections officers, Johnston and Bolt, testified about the bases for their
independent identifications of Defendant, and their high levels of confidence in the accutacy of
their identifications. Following identification of the shooter as the Defendant, Faysal
Muhammad, Bogart filed the instant charges. Defendant, who had fled the scene and
subsequently the state, was later arrested in Detroit, Michigan, and brought back to Erie,
Pennsylvania to face the instant charges.

During the three-day trial, the Commonwealth presented the testimony of various
witnesses, including that of the lead investigator, City of Erie Police Officer Detective Sean
Bogart. Detective. Bogart, inter alia, testified concerning the video surveillance films he
reviewed while excerpts of the films were played for the jury. The Commonwealth also
‘presented the testimony of the two corrections officers, Adam Johnston and Shawn Bolt, who
independently identified Defendant from screen shots from surveillance video from the bar.

Collectively, this evidence established Defendant was the perpetrator of the crimes at

Counts One through Five. The claims are meritless and must be dismissed.

Il. Claims of Error — Evidence of Motive

Appellant challenges the convictions at Count One, Criminal Attempt/Homicide, and
Count Two, Aggravated Assault, on the basis the evidence was insufficient because the
Commonwealth did not present evidence of motive. The claims are unavailing. The
Commonwealth was not required to present evidence of motive at Counts One and Two because
motive is not an element of the crimes the Commonwealth was required to prove. See 18
PaC.S.A. §§901(a)/2501(a), 2702(a)(1). Evidence to prove motive is always relevant

in criminal cases. Commonwealth v. Gwaltney, 442 A.2d 236, 241 (Pa. 1982). While proof of a

19

 
motive for the commission of a crime is always relevant, it is not an essential element and is not
necessary to warrant a conviction. Commonwealth y. DePetro, 39 A.2d 838, 840 (Pa. 1944);

Commonwealth v. Manchas, 633 A.2d 618, 623 (Pa. Super. 1993).

IV. Sentencing Claim

In. the 1925(b) Statement, Appellant baldly claims the trial court “relied on impermissible
factors in fashioning the Appellant’s sentence and thereby sentenced the Appellant to a sentence
that is excessive and unreasonable.” 1925(b) Statement, § 10.
A. Claim Waived as Vague

In the 1925(b) Statement, Appellant failed to identify where in the séntencing record the
court relied upon an impermissible factor; failed to identify any considered factor which was
arguably “impermissible”; and failed to identify how, in any respect, the sentence was excessive
or unreasonable. See 1925(b) Statement, Appellant fails to articulate any basis for the claim.
For lack of specificity in the 1925(b) Statement, the Court is impeded in its review of the issue,
and the claim is waived for vagueness. See 1925(b)(4) (ii).

Assuming arguendo the claim is not waived as vague, it is wholly without merit.
B. Legal Standards and Discussion

1. Claim Not Preserved

Assuming arguendo the claim is not waived, it presents a challenge to the discretionary
aspects of his sentence. “Challenges to the discretionary aspects of sentencing do not entitle
appellant to review as of right.” Commonwealth v. Allen, 24 A.3d 1058, 1064 (Pa. Super. 2011).
Therefore, before an appellate court will rule on the discretionary aspects of a sentence Appellant

must satisfy a four-part test. See Commonwealth v. Austin, 66 A.3d 798, 808 (Pa. Super. 2013).

20

 
The issue must be properly preserved by timely presenting the issue in either a post-sentence
motion or at time of sentencing, and be included in a PaR.A.P. § 2119(f) statement.
Commonwealth v. Tobin, 89 A.3d 663, 66 (Pa. Super. 2014) (citations omitted). Further, an
appeal is permitted only after the appellate court determines there is a substantial question that
the sentence-is not appropriate under the Sentencing Code. Jd.

As no post-sentence motion was filed, and no claim regarding the sentence imposed was
raised at time of sentencing, this claim was not properly preserved for appellate review.

2. Claim Meritless - No Substantial Question Raised

In the event the Superior Court wishes to address the sentencing claim, no substantial
question has been raised. “A substantial question exists only when the appellant advances a
colorable argument that the sentencing judge’s actions were either: (1) inconsistent with a
specific provision of the Sentencing Code; or (2) contrary to the fundamental norms ‘which
underlie the sentencing process.” Commonwealth v. Glass, 50 A.3d 720, 727 (Pa. Super. 2012)
(citations omitted). The appellate court does not accept bald assertions of sentencing errors.
Commonwealth v. Malovich, 903 A.2d 1247, 1252 (Pa. Super. 2006) (citations omitted).
“Rather, Appellant must support his assertions by articulating the way in which the court’s
actions violated the sentencing code.” Jd.

Appellant’s bald assertion of seritencing errors fails to raise a substantial question.
Appellant advanced no colorable argument any sentence imposed was inconsistent with a
specific provision of the Sentencing Code. Nor did Appellant indicate how any sentence was
contrary to any fundamental norm underlying the sentencing process. As no substantial question

was raised, the sentencing claim must fail.

21

 
3. Claim Meritless - No Abuse of Discretion

Assuming, arguendo, a substantial question has been raised, no abuse of discretion
occurred in sentencing Appellant. The standard of review for a discretionary challenge to a
sentence is as follows:

Sentencing is a matter vested in the sound discretion of the sentencing judge, and

a sentence will not be disturbed on appeal absent a manifest abuse of discretion.

In this context, an abuse of discretion is not shown merely by an error in

judgment. Rather, the appellant must establish, by reference to the record, that the

sentencing court ignored or misapplied the law, exercised its judgment for reasons

of partiality, prejudice, bias or ill will, or arrived at a manifestly unreasonable

decision.
Commonwealth v. Raven, 97 A.3e 1244, 1253 (Pa. Super 2014) (citation omitted).

Further, “the record as a whole must reflect the sentencing court’s consideration of the
facts of the crime and character of the offender.” Commonwealth v. Crump, 995 A.2d 1280,
1283 (Pa. Super. 2010) (citation omitted). Additionally, when “the trial court has the benefit of a
[PSI] report, we presume that the court was aware of relevant information regarding the
defendant’s character and weighed those considerations along with any mitigating factors.”
Commonwealth v. Seagraves, 103 A.3d 829, 842 (Pa. Super. 2014).

Here, the Court appropriately relied upon the pre-sentence investigative report; the Court
considered the remarks of counsel; and the sentencing transcript reflects the factors the Court
appropriately relied upon when fashioning the sentence. See Transcript of Proceedings,

Sentencing Hearing (Tr. Sent.), pp. 5-15. No abuse of discretion occurred in sentencing

Appellant. The sentencing claim is meritless.

22

 
CONCLUSION
For the foregoing reasons, this appeal must be dismissed. The Clerk of Courts is hereby

directed to transmit the record to the Superior Court.

 

 

BY THE COURT:
WIS 2 207 Mth | | Yitberliiy,
Date Daniel J. Br: gpender, Jr., Judge

cc District Attorney’s Office
Emily M. Merski, Esq., Office of the Public Defender

23